Citation Nr: 0004139	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for lung disability, 
claimed as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence does not establish that the veteran has lung 
disability related to asbestos exposure in service.


CONCLUSION OF LAW

Asbestos-related lung disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current lung disability is the 
result of exposure to asbestos during shipboard service in 
World War II.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Even if the disease at issue is 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In this case, the veteran's service medical records show that 
he was assigned to the U.S.S. West Virginia for at least 15 
months.  It is known that many shipyard workers and Navy 
veterans were exposed to asbestos in World War II.  See 
Dyment v. West, 13 Vet. App. 141, 145 (1999).  Post-service 
medical records, dated since the mid-1990's, show that the 
veteran has been treated for pleural abnormalities, primarily 
in the lower lobe of his left lung.  In August 1995 and March 
1998, a private physician, David A. Rein, M.D., (a specialist 
in pulmonary medicine) and a VA physician, respectively, 
stated that such abnormalities could be related to asbestos 
exposure.  Such statements render the veteran's claim at 
least possible and, therefore, well grounded.  

In arriving at this decision, the Board is satisfied that the 
RO has fulfilled it's statutory duty to assist the veteran 
with his claim.  38 U.S.C.A. § 5107(a).  It has made multiple 
requests for evidence and has obtained not only a VA 
examination, but a subsequent clarification, in order to 
determine the etiology of the veteran's lung disability.  
Moreover, the veteran has not cited any outstanding evidence 
which could be used to support his claim.  Accordingly, the 
Board is of the opinion that no further development is 
warranted at this time.

The veteran's service medical records reveal that in 1944, he 
was treated on many occasions for respiratory problems, 
including pneumonia and pharyngitis.  There is no credible 
clinical evidence, however, that those disabilities were in 
any way related to asbestos exposure in service, or that they 
continued after service.  Although the veteran was among many 
Navy veterans who could have been exposed to asbestos during 
World War II, there is no competent evidence of such exposure 
in this case.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999).  However, even assuming that the veteran likely had 
exposure to asbestos during service, the preponderance of the 
evidence is against the veteran's claim.  

In May 1995, the veteran was hospitalized for chronic pleural 
effusion with a left lower lobe density shown on chest X-ray 
and CAT scan.  It was noted that he had experienced left 
pleural effusion on and off since his heart surgery in 1993.  
He underwent a left thoracotomy with decortication of the 
left upper lobe and resection of the left lower lobe.  
Thereafter, he was followed for his lung disability by 
private health care providers.

In September 1997, after reviewing the veteran's medical 
records, Dr. Rein stated that although the veteran's pleural 
thickening could be related to asbestos exposure, asbestosis 
referred to fibrotic scarring of the lung tissue which the 
veteran did not have.  Indeed, Dr. Rein did not feel that the 
veteran should pursue a disability claim for asbestosis.  He 
did state that if thickening of the pleura progressed it 
could well be related to asbestos exposure.  There is no 
evidence on file, however, that such progression has actually 
taken place, or is related to service.

During the March 1998 VA respiratory examination, the 
examiner indicated he had reviewed the veteran's medical 
records, and noted the veteran's history of heart and lung 
surgery.  He acknowledged that the pleural thickening on the 
left could have been caused by asbestos exposure; however, he 
felt that if the lung surgery had been due to asbestos 
exposure, the veteran would have had pleural disease, 
bilaterally, something which was not shown on X-ray.  He also 
noted that asbestosis was typically caused by inhalation of 
massive amounts of asbestos over a period of 15 to 20 years 
rather than the 15 months of exposure attributed to service 
by the veteran.  Finally, he noted that the veteran did not 
have dyspnea on exertion or crackles at the base of the lung, 
symptoms typically associated with asbestos-related lung 
disease.  The examiner noted, that on the other hand, the 
veteran could have had pleural thickening which produced his 
fibrous pleuritis in the past in the left lung, which could 
have been caused by his asbestos exposure.

In June 1998, the RO specifically asked the VA examiner 
whether it was likely as not that the veteran's left lower 
lobectomy for fibrotic pleuritis was related to the veteran's 
asbestos exposure.  In conjunction with that question, the 
claims file was returned to the examiner.  The examiner 
responded in the negative and noted that the veteran's 
pleural effusion was more likely than not related to the 
heart surgery in 1993.  In support of his conclusion he noted 
that prior to the veteran's open heart surgery, the veteran 
did not experience pleural effusion.  Moreover, the examiner 
noted that pleural effusion was a known residual in 5 to 10 
percent of cases of CABG.  He also emphasized that the 
pleural effusion did not affect both lungs, as would have 
been expected with asbestos exposure.  

Although the VA examiner acknowledged that he could not say 
beyond a shadow of a doubt that the veteran's pleural 
effusion was not the result of asbestos exposure, that is not 
the standard in claims for service connection and does not 
create a reasonable doubt.  Rather, the evidence must show 
that it is at least as likely as not that the veteran's lung 
disability is the result of such exposure, i.e., that the 
evidence both for and against the veteran's claim must be in 
relative equipoise.  In such cases, all reasonable doubt is 
then resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).  In this case, 
however, the preponderance of the evidence is clearly against 
the veteran's claim.  This is particularly true, because the 
same physicians who postulated that the veteran's lung 
disorder could be related to asbestos exposure ultimately 
concluded that such a scenario was unlikely.  Those 
conclusions and supporting rationale were based on extended 
treatment of the veteran and/or on examination and a detailed 
review of the claims file. 

The only remaining reports of a relationship between the 
claimed asbestos exposure in service and the current lung 
disability are offered by the veteran.  While he is qualified 
to report symptoms that are capable of lay observation, he is 
not qualified to render opinions which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Inasmuch as the preponderance of the evidence is 
against the veteran's appeal, the appeal must be denied.


ORDER

Entitlement to service connection for lung disability, 
claimed as a residual of asbestos exposure, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

